Citation Nr: 1203794
Decision Date: 02/02/12	Archive Date: 04/11/12

DOCKET NO. 09-49 842	)        DATE FEB 02 2012

On appeal from the Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for residuals of a head injury.

3. Entitlement to service connection for depression.

4. Entitlement to service connection for dementia.

5. Entitlement to service connection for residuals of a jaw injury.

6. Entitlement to service connection for bilateral flat feet.

REPRESENTATION 

Appellant represented by:   Vietnam Veterans of America
                                 
WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to July 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A videoconference hearing was held in November 2010 before the undersigned, sitting in Washington, D.C. A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for a left knee disorder, residuals of a head injury, depression, and dementia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.   The Veteran perfected a timely appeal of the RO's August 2007 denials of service connection for jaw injury residuals and bilateral flat feet.

- 2 -

2. During the November 2010 Video Conference hearing, and prior to the Board's decision on these issues, the Veteran expressed his desire to withdraw those issues from appellate review.

CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal with respect to the claims of entitlement to service connection for jaw injury residuals and bilateral flat feet are met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

REASONS AND BASES V OR FINDINGS AND CONCLUSION

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2011). When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

As discussed above, the August 2007 rating decision denied the claims of entitlement to service connection for jaw injury residuals and bilateral flat feet. Following receipt of notice of that denial, the Veteran perfected a timely appeal with respect to the RO's denials.

Subsequently, during the November 2010 Video Conference hearing, the Veteran requested that these claims be withdrawn. In view of the Veteran's expressed desires, the Board concludes that further action with regard to his claims for service connection for jaw injury residuals and bilateral flat feet is not appropriate. 38 U.S.C.A. § 7105(d) (West 2002): 38 C.F.R. § 20.204 (2011). The Board does not have jurisdiction over the withdrawn issues and, as such, must dismiss the

-3-

appeal of these claims. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204(2011).

ORDER

The appeals for entitlement to service connection for jaw injury residuals and bilateral flat feet are dismissed.

REMAND

In order to comply with the legal duty to assist the Veteran, the Board finds that it must remand the claims on appeal for service connection for additional development action.

It is noted that the service treatment records (STRs) reflect a diagnosis of chondromalacia in 1981. Moreover, the Veteran reported left leg pain on more than one occasion. He was also treated for a head injury after an inservice attack with a baseball bat. X-rays of the head showed no broken bones. Post service VA records dated from 1999 reflect complaints of left knee pain (reportedly since initial injury during service), polysubstance abuse, and psychiatric complaints, to include anxiety, depression, and dementia. When examined by VA in 2007, depression was noted, but the final diagnosis was cognitive dysfunction that was "partly caused" by his inservice head injury but "mostly" secondary to alcohol abuse.

At his November 2010 hearing before the undersigned, the Veteran testified that his treatment records were not complete. He reported treatment for his conditions at two private facilities and at VA facilities in Iowa City, Mountain Home, and Bay Pines. (See hrg. tr. at pgs. 8-16.) There are no VA records in the claims file dated subsequent to 2007.

-4-

It is believed that attempts should be made to obtain records pertinent to the Veteran's claims. Moreover, VA examinations should be conducted to address the etiologies of various conditions.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011). When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should make arrangements to obtain the Veteran's treatment records from the Iowa City, Mountain Home, and Bay Pines VA treatment facilities that are not already of record.

2. With the Veteran's cooperation, the RO/AMC should obtain for the record copies of treatment records pertaining to all treatment provided the Veteran for his left knee, residuals of head injury, psychiatric symptoms, to include anxiety and depression, and for cognitive dysfunction (claimed as dementia). It is noted that the record includes signed copies of VA Form 21-4142 (Authorization and Consent to Release Information), but it does not appear as if attempts were made to obtain these private facility records. Thus, attempts should be made to obtain pertinent treatment records from the University of Tennessee Medical Center at 1924 Alcoa Highway in Knoxville, Il. 37920-6969 and from Galesburg Cottage Hospital at 695 N. Kellogg St. in Galesburg, Il. 61401 (Tele. 309-343-8131).

- 5 -

If any named records cannot be obtained - either VA or private - the attempt(s) to obtain them should be documented for the record, and the Veteran informed in writing.

3. Thereafter, schedule the Veteran for an orthopedic examination to ascertain the nature and etiology of any left knee disorder found to be present. The entire claims folder, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran and his/her review should be noted in the report. All indicated tests and studies should be completed, including X-ray examination.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any left knee disorder found is caused by, or aggravated by, his service-connected history of left ankle sprains, or is at least as likely as not (a 50 percent probability or greater) casually related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee disorder (i.e., baseline) before the onset of the aggravation.

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record, regarding the incurrence of the Veteran's claimed

-6-

disorders. The rationale for any opinion offered should be provided.

4. The Veteran should also be scheduled for a psychiatric examination. The entire claims folder, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his/her report), and all clinical findings should be reported in detail.

The physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or more probability), that each of the psychiatric and cognitive disabilities diagnosed during the course of this appeal-namely major depressive disorder, dementia, and cognitive dysfunction - or diagnosed as the result of examination had its onset in, or is otherwise medically related to, service. In rendering the requested opinions, the physician should specifically consider the inservice and post-STRs, as well as the Veteran's contentions.

The examiner is specifically asked to address the findings noted in the July 2007 report that found that the Veteran's cognitive dysfunction was "'partly caused" by his inservice head injury, but "mostly secondary" to his alcohol abuse. The physician should set forth all examination findings, along with the complete rationale for the conclusions reached.

-7-

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655 (2011). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member. If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.

5. Then readjudicate the remanded claims in light of all pertinent evidence and legal authority. If any benefit sought on appeal remains denied, the AMC/RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

-8-

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

-9-



